Mr. Chief Justice Dickey delivered the opinion of the Court: The judgment is not warranted by the verdict." The damages must be assessed, or the amount of the debt found, by the jury. The verdict was altogether too imperfect to form a foundation for a judgment for the amount named in the judgment in this record. It is true, the clerk, in making up the record of the proceedings, makes the same say the verdict was, “We, the jury, find for the plaintiff and assess his damages at $584.88.” The record, however, contains a bill of exceptions, signed and sealed by .the circuit judge, in which the language of the verdict is given verbatim,, and it, as there stated, contains no assessment of damages, or other finding of the amount due. Where the recitals of the record of proceedings, as made up by the clerk, and the statements of a bill of exceptions, duly signed and sealed by the judge, are not in harmony, we must take the real truth to be as stated by the bill of exceptions. The judgment of the Circuit Court must be reversed, and the cause remanded for another trial on the merits. Judgment reversed.